DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Note: Applicant is advised the instant application has been assigned to a different examiner as a routine matter only.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: In accordance with the Pre-Brief Appeal conference decision dated 7/31/2020, as well as an updated search through the patent database;
The prior art does not disclose or suggest, “A wall outlet inductive charger comprising: …a charger housing connected to the base and positioned between the base and the faceplate, wherein the charger housing includes a front cover and a rear cover, and wherein the rear cover is snap-fit to the base” in combination with the remaining limitations of claim 1. Claims 2-9 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A wall outlet inductive charger comprising: …a charger housing connected to the base and positioned between the base and the faceplate, wherein the charger housing includes a front cover snap-fit to the base” in combination with the remaining limitations of claim 10. Claims 11-15 depend from 10 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A wall outlet inductive charger comprising: …a charger housing connected to the base and positioned between the base and the faceplate, wherein the charger housing includes a front cover snap-fit to the base” in combination with the remaining limitations of claim 16. Claims 17-20 depend from 16 and are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9226414 discloses a protective device that includes a cover assembly having a plurality of receptacle openings, a reset button and a test button. The reset button and the test button are disposed along a first diagonal and in opposite corners of a substantially square area defined by the reset button and test button. At least one receptacle contact structure includes a portion extending across the first diagonal and at least one receptacle contact substantially aligned with one of the receptacle openings. An electromechanical apparatus is disposed in the back body within a region substantially aligned with the substantially square area. The electromechanical apparatus includes a toroidal sensor assembly coupled to an actuator coil.  The protective device is configured to snap-mount within the frame opening, the protective device comprising, a plurality of line terminals, a plurality of feed-through load terminals and a ground connection element configured to contact the frame such that the ground connection and the ground path are electrically continuous. However, ‘414 does not disclose the allowable matter as recited above.
US 4872087 discloses an electrical receptacle comprising front and rear sections which are retained in assembled relation by snap fit coupling of terminal ends of post members on one section with edges of wall portions on the other section. The housing is disclosed in the context of a receptacle having ground fault circuit interrupting capability. Other disclosed features include snap-fit connection means for other components of a ground fault receptacle, a wiring board having solid state components of a ground fault circuit mounted on one surface and electro-mechanical components on the other, and a ground fault receptacle having both screw-type and push wire terminations. The foregoing features are made possible by a unique design and arrangement of parts which facilitates automated assembly of the entire receptacle. In addition to the snap-fit assembly of the front and rear housing sections, other elements which are assembled in snap-fit relation are both reset and test buttons 56 and 58 on front housing section 10, load terminals 96 and 98 on separator 90, latch block 218 in the recess in part 184, and cover 200 of plastic part 184 with coil  support 152. However, ‘087 does not disclose the allowable matter as recited above.
US 9490649 discloses a system and method to integrate a wireless charging apparatus and system into an existing or a standard wall electrical receptacle housing. The system may utilize a transmitter that includes an antenna coupled with a controller that operates with a power converter for the wireless transmittal of an electrical signal to a receiver associated with an electrical device to be charged. An indicator may be illuminated or otherwise notify a user of the charging capability or status of the wireless charging apparatus of system. The wireless charging apparatus or system may also include a standard electrical socket for providing a wired electrical connection. A standard wall plate coupled with the wall electrical receptacle housing accommodates the transmitter and the electrical socket. However, ‘649 does not disclose the allowable matter as recited above.
US 8456131 discloses an apparatus for providing electricity to a portable electronic device comprising: a wall plate that surrounds and attaches to an electrical wall receptacle, a charging cradle with a platform for supporting a portable electronic device; a male charging connector coupled to an opening slot in the charging cradle's platform, wherein the charging connector is insertable into a female charging port of a portable electronic device; and a transformer circuit coupled to the male charging connector, wherein the transformer circuit transforms a receiving electricity to an output electricity having an output voltage, an output current and an output wattage wherein the output electricity is within a range sufficient for charging the portable electronic device. However, ‘131 does not disclose the allowable matter as recited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859